—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered on or about April 28, 1999, which denied petitioner’s application to compel respondent to make available certain documents under *242the Freedom of Information Law, and dismissed the petition, unanimously affirmed, without costs.
Petitioner failed to meet his burden of establishing by admissible evidence that the documents requested had not been provided to the attorney who had represented him at his criminal trial, or that the documents were no longer available to him (see, Matter of Brightley v Lai, 266 AD2d 131). Indeed, it appears that such materials have been sent to him by his former attorney on four occasions. Concur — Sullivan, P. J., Nardelli, Ellerin, Wallach and Andrias, JJ.